By the Court, McKinstry, J.:
The findings show that defendant Moulton entered into possession of the premises with the consent of defendant Jackson, and that the repairs upon the house were authorized by Jackson. The fact that Jackson expected, and Moulton agreed, that the repairs should be paid for by the latter, and that he would purchase the property, did not change the relation of these persons as to third parties. Jackson received the benefit of the repairs, which he authorized Moulton to have made; and as to the material men and laborers, the latter was the agent of the former, and the estate of the former should be bound by the lien, independent of the peculiar language of the statute.
Judgment and order affirmed.
Neither Mr. Justice Rhodes nor Mr. Justice Niles expressed an opinion.